Smith, C. J.,
delivered the opinion of the court.
This cause comes on to be heard on a motion.wherein appellee—
“excepts to the appeal bond in this cause filed and moves the court to discharge the supersedeas for the following reasons to wit: First, because said bond is insufficient as a security; second, because said bond is without sureties; third, because said bond is signed only by parties to the suit; fourth, because said bond is not approved by the clerk”
Filed with this motion is a certified copy of the decree supposed to have been appealed from, together with a certified copy of an appeal bond. It does not appear that *848this bond was ever approved by the clerk of the court below; and since it is provided by section 61 of the Code that “an .appeal- shall not be considered as perfect, or a supersedeas awarded thereon, unless the bond required shall have been given and approved,” no appeal has as yet been taken herein, so that we have nothing to act upon; the bond as it appears in this record being a nullity.

Overruled.